Citation Nr: 1015145	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  04-14 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1978 and from February 1981 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, which included a denial of 
service connection for a sinus condition.

When this case was before the Board in December 2006, it was 
decided in part and remanded in part.  It is now before the 
Board for further appellate action.

The Veteran testified before a Veterans Law Judge (VLJ) in 
August 2006; however, that VLJ is no longer at the Board.  
The law requires that the VLJ who conducted a hearing shall 
participate in making the final determination of the claim.  
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2009).  
By a February 2010 letter, the Veteran was given the 
opportunity to request another Board hearing.  In the 
February 2010 letter, the Veteran was also advised that if he 
did not respond within 30 days, the Board would assume that 
he did not want an additional hearing. To date, a response 
has not been received.  Thus, the Board assumes that the 
Veteran does not desire an additional hearing.

The issue of entitlement to service connection for a post-
operative painful scar, secondary to the Veteran's service-
connected right shoulder disability has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ 
again for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The United States Court of Appeals for Veterans Claims has 
determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

In the December 2006 remand, the Board requested that the 
Veteran be afforded a VA examination to determine the nature 
and etiology of the Veteran's claimed sinus condition.  The 
examiner was asked to provide an opinion as to whether the 
Veteran's sinus condition constituted a chronic disease 
process and an opinion as to whether any sinus disorder had 
its inception during or was otherwise caused by the Veteran's 
military service.   Although the examiner provided a 
diagnosis, he did not provide an opinion as to whether the 
Veteran's allergic rhinitis constitutes a chronic condition 
or whether it had its inception during or was otherwise 
caused by the Veteran's military service.  

In addition, the AMC received a letter from the New York 
Harbor Healthcare System stating that no medical records were 
available for the period from 1987 to 2000.  In compliance 
with the December 2006 Board remand, the AMC should inform 
the Veteran and his representative that the AMC was 
unsuccessful in obtaining these medical records.  The AMC 
should also prepare a written memorandum explaining what 
efforts have been undertake to secure the records and why 
further efforts would be futile.
 
While the Board regrets further delay in this matter, 
additional development is needed to ensure compliance with 
the prior remand orders.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Any recent treatment records should be 
obtained from VA facilities.   

2.  The AMC should inform the Veteran and 
his representative that the AMC was 
unsuccessful in obtaining medical records 
from the New York VAMC.  The AMC should 
also prepare a written memorandum 
explaining what efforts have been 
undertake to secure the records and why 
further efforts would be futile.

3.  Then, the Veteran's claims file should 
be furnished to the physician who 
conducted the August 2009 VA examination; 
if that physician is unavailable, the 
claims file should be furnished to another 
appropriate medical professional.  Based 
on a review of the claims file and the 
clinical findings of the August 2009 
examination, the September 2009 CT scan 
and the November 2009 addendum, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the diagnosed allergic 
rhinitis constitutes a chronic disease 
process.  If so, the examiner is requested 
to offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 percent 
or greater probability) that his allergic 
rhinitis had its inception during or was 
otherwise caused by the Veteran's military 
service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  The examination report should then be 
reviewed to ensure that all requested 
information is included in the report.  If 
there are any deficiencies, the 
examination report must be returned to the 
examiner for completion.

5.  After completion of the above 
development, the Veteran's claim should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



